Citation Nr: 0313388	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  99-24 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for residuals of a low back injury. 

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for residuals of a pilonidal cyst. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the benefits sought. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  In an unappealed rating decision dated in February 1992, 
the RO denied the veteran entitlement to service connection 
for residuals of a low back injury and for a pilonidal cyst.

3.  That evidence associated with the claims file subsequent 
to the February 1992 decision which is neither cumulative nor 
redundant, bears directly and substantially upon the claim 
for a low back disability, and by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered to decide fairly the merits of the claim.

4.  Residuals of a low back injury were not demonstrated 
during the veteran's service, and a preponderance of the 
competent evidence of record is against concluding that such 
disorder was caused or aggravated by service. 

5.  That evidence associated with the claims file subsequent 
to the February 1992 decision which is neither cumulative nor 
redundant, bears directly, but not substantially upon the 
claim of entitlement to service connection for a pilonidal 
cyst and by itself or in connection with evidence previously 
assembled is not so significant that it must be considered to 
decide fairly the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1992 RO decision which denied entitlement to 
service connection for residuals of a low back injury and for 
a pilonidal cyst is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a) (2002). 

2.  New and material evidence to reopen the claim for service 
connection for residuals of a low back injury has been 
submitted.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(2002).

3.  New and material evidence to reopen the claim for service 
connection for pilonidal cyst has not been submitted.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2002).

4.  A low back disorder was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO as 
reflected by correspondence dated in February 2001 and the 
Supplemental Statement of the Case dated in January 2003.  
Thus, there is no prejudice to the veteran in proceeding with 
this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id.  It bears emphasis, also, that the VA shall not reopen a 
claim that has been previously disallowed except when new and 
material evidence has been presented.

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with recent VA medical examinations and notice of the 
requirements necessary to substantiate the claims have been 
provided in the Statements of the Case and other development 
letters of record.  Accordingly, the veteran is not 
prejudiced by the Board's adjudication of his claim at this 
time.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
short, the Board concludes that the duty to assist has been 
satisfied, as well as the duty to notify the veteran of the 
evidence needed to substantiate his claim.

In an unappealed rating determination from February 1992, the 
RO, inter alia, denied entitlement to service connection for 
residuals of a low back injury as well as for a pilonidal 
cyst, as the evidence failed to demonstrate conditions 
related to service.  Inasmuch as the veteran did not perfect 
a timely appeal, the RO's decision is final.  38 U.S.C.A. 
§ 7105. 

Pursuant to 38 U.S.C.A. § 5108 the veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

The Board is mindful that subsequent to a personal hearing 
the RO determined that new and material evidence had been 
submitted; following that determination, the RO continued to 
deny the claims because the claimed back disorder was not 
demonstrated in service; the claim for a pilonidal cyst was 
adjudicated on the basis that it was a congenital condition 
for which the records failed to objectively demonstrate 
treatment in service.  See Pernorio v. Derwinski, 2 Vet. App. 
625, 627 (1992) (recognizing a pilonidal cyst as a congenital 
disorder). 

Nevertheless, the issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

The evidence of record at the time of the February 1992 
rating determination consisted of the veteran's service 
medical records which included, inter alia, that the veteran 
was seen on one occasion for back complaints and a discharge 
medical examination which failed to demonstrate a chronic 
back disorder.  A pilonidal cyst was noted on the veteran's 
discharge examination, but the records failed to reflect and 
complaints or treatment for that congenital condition.

When the case was previously decided in February 1992, the 
low back claim failed because the evidence did not 
demonstrate a chronic disability related to service and that 
while a pilonidal cyst was noted in service it was a 
congenital disorder without evidence of treatment in service.  

In the context of the current claim, substantial clinical 
inpatient and outpatient treatment records, pertaining 
primarily to current low back pathology, have been submitted.  
With respect to the claim for a pilonidal cyst, the veteran 
claims that the cyst was removed after his discharge medical 
examination but prior to separation from service and that no 
medical record was made as to that procedure.  He also 
asserts that his back and pilonidal cyst merit service 
connection.  With respect to the claim for entitlement to 
service connection for residuals of a pilonidal cyst, the 
veteran now asserts that he was told that if a record were 
made to the effect that his cyst was lanced it would delay 
his discharge.  

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

Most significantly, in May 2001, a private examiner 
associated the veteran's lumbar problems to his military 
service.  Under the circumstances, the Board believes that 
this letter from the private physician is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  In other words, the letter constitutes new and 
material evidence, and the veteran's claim has therefore been 
reopened.

The Board notes that a VA examination of September 2002 
essentially disputes the May 2001 opinion.  It bears 
emphasis, however, that the Court has also stated that in 
determining whether evidence is new and material, the 
credibility of the new evidence is, preliminarily, to be 
presumed.  If the claim is reopened, then, the ultimate 
credibility or weight to be accorded such evidence must be 
determined as a question of fact.  Justus v. Principi, 3 Vet. 
App. 510 (1992).  With the veteran's claim for the low back 
disorder having been reopened, a full de novo review and 
weighing of all of the evidence by the Board is in order.  
The Board observes that the RO undertook such an 
adjudication, and, therefore, there is no prejudice to the 
veteran by the Board proceeding with that claim on the 
merits. 

The objective medical evidence, as previously noted in 
February 1992, still fails to demonstrate any treatment in 
service for a pilonidal cyst.  That notwithstanding, the 
evidence recently submitted bears directly, but not 
substantially upon that claim, and by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered to decide fairly the merits of the 
claim.  Based on the foregoing, the Board concludes that, 
inasmuch as no new and material evidence has been presented 
to reopen the previously disallowed claim of entitlement to 
service connection for a pilonidal cyst, the prior decision 
remains final.  Accordingly, the benefit sought on appeal in 
that regard must be denied.  Because the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit-
of-the-doubt doctrine is not applicable.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

Back Disorder

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

The veteran was seen in service on a single occasion for back 
complaints in December 1969.  He was found to then have 
strained his back muscles.  He was treated with medication, a 
heat lamp and wintergreen.  

As noted above, a private physician submitted statement dated 
in May 2001, remarking that he had been seeing the veteran 
for some months.  The veteran reported to that examiner that 
he had persistent back complaints since his in service injury 
(more than 30 years earlier).  The physician offered the 
opinion that the veteran's lumbar complaints were related to 
the incident in service.  

Other medical records document multiple traumatic back 
injuries since the veteran's military separation.  A 
neurological consult from 1996 noted that the veteran had 4-5 
episodes of back problems "each related to an [independent] 
accident.  It bears emphasis that it was also reported that 
"[t]he pain always resolved" until a motor vehicle accident 
in 1996, at which time his problems became more or less 
permanent.  

The veteran was also afforded a VA examination in September 
2002.  The examiner conducted a comprehensive review of the 
record and concluded that it was unlikely that his current 
back problems were related to the incident in service and 
that it was more likely that the veteran's back problems were 
related to the aforesaid auto accident.

The discharge examination was negative for back pathology, 
which supports the conclusion that any injury in service was 
without residual.  Moreover, the 1996 neurological consult 
also supports the conclusion that any injury in service was 
acute and transitory given that back complaints resolved 
prior to 1996.

Although there are two relatively recent conflicting medical 
opinions, in this case the Board affords greater weight to 
the recent VA examination because it was based on a review of 
the objective longitudinal medical record as contrasted with 
the May 2001 private opinion, which appears based on limited 
history as related by the veteran.  

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
of entitlement to service connection for residuals of a low 
back injury.  Because the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  


ORDER

The veteran's claim of entitlement to service connection for 
residuals of a low back injury is reopened, and, to this 
extent only, the appeal is granted.

New and material evidence not having been submitted to reopen 
the veteran's claim of entitlement to service connection for 
a pilonidal cyst, the appeal is denied. 

Entitlement to service connection for residuals of a low back 
injury is denied. 



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

